Judgment, Supreme Court, New York County (William McCooe, J.), entered April 27, 1999, which denied petitioner’s application to annul respondents’ denial of his application for a disability pension, and dismissed the petition, unanimously affirmed, without costs.
*120The Medical Board’s finding that petitioner is not disabled was rationally based on its own examination of petitioner. The circumstance that the Medical Board chose to rely on such examination, rather than the conflicting reports of petitioner’s physicians, is not an indication of arbitrariness (see, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 761; Matter of Salem v New York City Employees’ Retirement Sys., 237 AD2d 120, lv denied 90 NY2d 802). We have considered petitioner’s other arguments and find them unavailing. Concur — Nardelli, J. P., Ellerin, Lerner, Buckley and Friedman, JJ.